DETAILED ACTION
Response to Amendment
The following is in reply to the applicants’ submission (e.g. amendment, remarks, etc.) filed on August 22, 2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claim 20 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Publication 2008/0042521 to Shibata (hereinafter “Shibata”).
Shibata discloses a method of forming a resonator comprising:
forming first and second electrode layers (e.g. 15, 18) over a substrate (e.g. 11, in Fig. 3C); 
forming a piezoelectric layer (e.g. 17) between the first and second electrode layers (Fig. 3C); 
forming a metal layer (e.g. 25) over the second electrode layer (Fig. 5B); and 
patterning the metal layer [e.g. selective wet etching] thereby forming a mass bias (19) located over the piezoelectric layer and at least one contact pad (e.g. 24) electrically connected to the first electrode (15, in Fig. 5B, ¶ [0043]).




Response to Arguments
112 second paragraph
Upon further review of paragraph [0023] of the specification, no confusion is raised by the order of steps as recited in each of Claims 1, 13 and 20.  In paragraph [0023], it is stated that the order of the steps can be performed as shown in the flowchart of Figure 2, or possibly in a different order.  Also, two or more of the steps can be performed in parallel rather than serially.  Therefore, the steps recited in each of Claims 1, 13 and 20 are fully supported by the specification and therefore, the rejections under 35 U.S.C. 112(b) in the previous office action have been withdrawn

102 and Prior Art
With respect to Claim 13, the change (at line 7 of the claim) means that the “mass bias” is formed directly from the “metal layer” as one continuous structure.  Support for this is found in paragraphs [0004] and [0029] of the specification. This is in contrast to Shibata where the metal layer (25, in Fig. 5B) is a separate structural element from the mass bias (19).  Furthermore, it would not be obvious to modify Shibata by forming the metal layer and mass bias as one structure because to do so would destroy the overall structure of Shibata as well completely change the order of the manufacturing steps.  Therefore, the rejections of Claims 13, 16 and 17 have been withdrawn.  Additionally, the applicants’ remarks on page 7 of the submission are fully incorporated by reference herein.
However, the rejection to Claim 20 has been maintained.  Claim 20 does not specifically recite that that mass bias results from patterning the metal layer.  The rejection with Shibata is maintained above to the extent that the metal layer and the mass bias can be formed as two separate layers.

Allowable Subject Matter
Claims 1 through 19 have been allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896